            Case 2:19-cv-01481-DSC Document 13 Filed 03/04/20 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TIFFANI M. SHAFFER,                         )
                                            )
                Plaintiffs,                 )
                                            )
       v.                                   )     2:19cv1481
                                            )     Electronic Filing
CRANBERRY TOWNSHIP,                         )
                                            )
                Defendant.                  )


                              CASE MANAGEMENT CONFERENCE
                               Before Judge David Stewart Cercone

Appear for Plaintiffs: Megan M. Block, Esq. (By Telephone)
Appear for Defendants: Teresa O. Sirianni, Esq. (By Telephone)
Hearing date: March 4, 2020
Hearing begun: 9:00 a.m.
Hearing concluded: 9:05 a.m.
Stenographer:
Clerk/Deputy Clerk: jmc


REMARKS: Teresa O. Sirianni, Esq. appointed liaison counsel for ADR purposes. The parties
    have selected ENE as the ADR Process and have selected Carole Katz, Esq. as the
    Neutral. The ENE must be completed on or about May 4, 2020. Discovery to close on
    August 3, 2020. Case Management Order and FRE 502(d) Implementation Order to
    follow.
